UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) of the SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-53965 GRAHAM ALTERNATIVE INVESTMENT FUND I LLC (Exact name of registrant as specified in its charter) Delaware 20-4897069 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o GRAHAM CAPITAL MANAGEMENT, L.P. 40 Highland Avenue Rowayton, CT06853 (Address of principal executive offices) (Zip Code) Paul Sedlack Graham Capital Management, L.P. 40 Highland Avenue Rowayton, CT06853 (203) 899-3400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of the chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer ­o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). YesoNo x As of April 1, 2011, 605,138.134 Units of the Systematic Strategies Portfolio were outstanding. As of April 1, 2011, 2,509,553.450 Units of the Blended Strategies Portfolio were outstanding. GRAHAM ALTERNATIVE INVESTMENT FUND I LLC FORM 10-Q INDEX Page Number PART I - Financial Information: Item 1. Financial Statements: Graham Alternative Investment Fund I LLC Statements of Financial Condition at March 31, 2011 (unaudited) and December 31, 2010 (audited) 1 Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 2 Statements ofChanges in Members’ Capital for the three months ended March 31, 2011 and 2010 (unaudited) 3 Statements ofCash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 5 Notes to Unaudited Financial Statements 6 Graham Alternative Investment Trading LLC Statements of Financial Condition at March 31, 2011 (unaudited) and December 31, 2010 (audited) 13 Condensed Schedules of Investments at March 31, 2011 (unaudited) and December 31, 2010 (audited) 14 Statements of Operations and Managing Member Allocation for the three months ended March 31, 2011 and 2010 (unaudited) 15 Statements ofChanges in Members’ Capital for the three months ended March 31, 2011 and 2010 (unaudited) 16 Statements ofCash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 17 Notes to Unaudited Financial Statements 18 Graham Alternative Investment Trading II LLC Statements of Financial Condition at March 31, 2011 (unaudited) and December 31, 2010 (audited) 65 Statements of Operations and Managing Member Allocation for the three months ended March 31, 2011 and 2010 (unaudited) 66 Statements ofChanges in Members’ Capital for the three months ended March 31, 2011 and 2010 (unaudited) 67 Statements ofCash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 68 Notes to Unaudited Financial Statements 69 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 92 Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II - Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. [Removed and Reserved] Item 5. Other Information Item 6. Exhibits EX - 31.1 Certification EX - 31.2 Certification EX - 32.1 Certification Index PART I Item 1. Financial Statements Graham Alternative Investment Fund I LLC Statements of Financial Condition March31, December31, (Unaudited) (Audited) Assets Investment in Graham Alternative Investment Trading LLC, at fair value $ $ Investment in Graham Alternative Investment Trading II LLC, at fair value Redemption receivable from Graham Alternative Investment Trading LLC Redemption receivable from Graham Alternative Investment Trading II LLC Total assets $ $ Liabilities and members’ capital Liabilities: Accrued redemptions $ $ Total liabilities Members’ capital: Blended Strategies Portfolio: Class 0 Units (2,030,986.163 and 1,752,436.237 units issued and outstanding at $137.45 and $138.96, respectively) Class 2 Units (418,725.533 and 409,129.824 units issued and outstanding at $111.91and $113.68, respectively) Total Blended Strategies Portfolio Systematic Strategies Portfolio: Class 0 Units (338,461.004 and 274,960.438 units issued and outstanding at $100.08 and $102.92, respectively) Class 2 Units (231,790.265 and 202,003.861 units issued and outstanding at $96.48 and $99.72, respectively) Total Systematic Strategies Portfolio Total members’ capital Total liabilities and members’ capital $ $ See accompanying notes. 1 Index Graham Alternative Investment Fund I LLC Statements of Operations Three Months Ended March 31, (Unaudited) (Unaudited) Net loss allocated from investments in other funds: Net realized gain (loss) on investments $ $ ) Net (decrease) increase in unrealized appreciation on investments ) Net loss allocated from investments in other funds ) ) Net investment loss allocated from investment in other funds: Investment income: Interest income Expenses: Brokerage fees Advisory fees Sponsor fees Incentive allocation - Interest and other - Total expenses Net investment loss allocated from investments in other funds ) ) Net loss $ ) $ ) See accompanying notes. 2 Index Graham Alternative Investment Fund I LLC Statements of Changes in Members’ Capital For the three months ended March 31, 2011 (unaudited) and 2010 (unaudited) Blended Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Blended Strategies Portfolio Members’ capital, December 31, 2009 $ $ $ Subscriptions Redemptions ) Net loss – ) – ) ) Members’ capital, March 31, 2010 $ $ $ Blended Strategies Portfolio Class 0 Units Class 2 Units Total Units Capital Units Capital Blended Strategies Portfolio Members’ capital, December 31, 2010 $ $ $ Subscriptions Redemptions ) Net loss – ) – ) ) Members’ capital, March 31, 2011 $ $ $ See accompanying notes. 3 Index Graham Alternative Investment Fund I LLC Statements of Changes in Members’ Capital (continued) For the three months ended March 31, 2011 (unaudited) and 2010 (unaudited) Systematic Strategies Portfolio Class 0 Units Class 2 Units Units Capital Units Capital Total Systematic Strategies Portfolio Total Members’ Capital Members’ capital, December 31, 2009 $ Subscriptions Redemptions ) Net loss – ) – ) ) ) Members’ capital, March 31, 2010 $ Systematic Strategies Portfolio Class 0 Units Class 2 Units Units Capital Units Capital Total Systematic Strategies Portfolio Total Members’ Capital Members’ capital, December 31, 2010 $ Subscriptions Redemptions ) Net loss – ) – ) ) ) Members’ capital, March 31, 2011 $ See accompanying notes. 4 Index Graham Alternative Investment Fund I LLC Statements of Cash Flows Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows used in operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Net loss allocated from investment in Graham Alternative Investment Trading LLC Net loss allocated from investment in Graham Alternative Investment Trading II LLC Proceeds from sale of investments in Graham Alternative Investment Trading LLC Proceeds from sale of investments in Graham Alternative Investment Trading II LLC Investments in Graham Alternative Investment Trading LLC ) ) Investments in Graham Alternative Investment Trading II LLC ) ) Net cash used in operating activities ) ) Cash flows provided by financing activities Subscriptions Redemptions ) ) Net cash provided by financing activities Net change in cash and cash equivalents – – Cash and cash equivalents, beginning of period – – Cash and cash equivalents, end of period $
